Citation Nr: 9911476	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-12 870	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
postoperative residuals of a left knee injury.

2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee secondary to the 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1969 to December 1970.

In November 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
increased the rating for the veteran's
service-connected left knee disability from 10 to 20 percent.  
He timely appealed to the Board of Veterans' Appeals (Board) 
for a higher rating.  In August 1998, the Board remanded his 
claim to the RO for further development and consideration.  
In January 1999, after completion of the development 
requested, the RO assigned a 10 percent rating for the 
postoperative residuals of the left knee injury other than 
degenerative joint disease (osteoarthritis), and granted 
service connection for the osteoarthritis as an additional 
residual of the knee injury in service and assigned 
a separate 10 percent rating for it.  The veteran continued 
with his appeal.


REMAND

When previously remanding the claim in August 1998, the Board 
requested, among other things, that a VA medical examiner 
give an opinion as to the extent, if any, the veteran 
experiences additional functional impairment in his left knee 
as a result of pain/painful motion, limited or excess 
movement, weakness, excess fatigability, and incoordination.  
Consideration of these various factors in determining the 
present severity of his left knee disability is required by 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in a precedent decision, DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  Although the physician who 
examined the veteran in October 1998 pursuant to the Board's 
remand reported several clinical findings concerning the 
knee, the examiner did not specifically mention or otherwise 
refer to any of the additional relevant considerations 
discussed by the Court in DeLuca.  Consequently, the claim 
again must be remanded to the RO for a supplemental opinion 
to address these considerations or, if this is not possible 
based on the evidence of record, to have the veteran undergo 
another VA compensation examination to obtain additional 
information in this regard.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  This further development will, 
of course, result in additional delay in deciding the merits 
of the veteran's appeal, but the "duty to assist" is not 
discretionary and, in fact, in this instance is absolutely 
necessary to avoid prejudicing the veteran or infringing upon 
his right to due process of law.  Bernard v. Brown, 4 
Vet. App. 384, 392-93 (1993).

Further development also is necessary in this appeal so the 
RO can better explain its decision to assign separate ratings 
for the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (pertaining to limitation of flexion), and Code 5010 
(for arthritis due to trauma)-which, in turn, is rated as 
osteoarthritis under Code 5003 also based, in part, on the 
extent there is limitation of motion in the knee.  Because it 
appears the RO is assigning separate ratings based on 
identical criteria of the rating schedule, albeit under 
different Diagnostic Codes, this is potentially a violation 
of the prohibition against "pyramiding" of disabilities.  
Moreover, the RO's decision to do this seems to be 
inconsistent with the requirements for assigning separate 
ratings for a knee disability under Codes 5003 and 5257 (for 
"other" impairment of the knee, to include recurrent 
subluxation or lateral instability) pursuant to the precedent 
opinions of the VA Office of General Counsel.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 4.14, 
4.25; see also VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, the 
RO must revisit this matter and make any changes and/or 
adjustments necessary to appropriately rate the veteran's 
left knee disability.

Accordingly, this case hereby is REMANDED to the RO for the 
following development:

1.  If possible, the RO should have the 
physician who examined the veteran in 
October 1998 submit an addendum to the 
report of his evaluation addressing the 
concerns noted by the Court in DeLuca.  
It is imperative that the physician 
refamiliarize himself with the evidence 
in the claims folder, including a 
complete copy of this REMAND, prior to 
submitting the addendum to his earlier 
report.  His addendum report must be 
typewritten and reflect consideration of 
the veteran's pertinent medical history.

He should expressly respond to the 
following questions:

(i)  Does the veteran have limitation of 
motion or excess movement in his left 
knee?  If so, to what extent (measured in 
degrees) and what are the precipitating 
causes (osteoarthritis, etc.)?  Standard 
ranges of motion, in degrees, should 
provided for comparison purposes.

(ii)  Is there evidence of dislocated 
cartilage, with frequent episodes of 
"locking," pain/painful motion, and/or 
effusion into the joint?

(iii)  Is there evidence of recurrent 
subluxation or lateral instability in the 
knee and, if so, to what extent (e.g., 
slight, moderate, or severe)?

(iv)  Is there evidence of weakness, 
excess fatigability, incoordination, 
and/or pain (or painful motion) due to 
repeated use of the knee, or during 
flare-ups?  The examiner must portray 
these factors in terms of any additional 
functional impairment that is 
attributable to these symptoms, above and 
beyond that which is clinically observed.

(v)  Are the surgical scars on the left 
knee symptomatic (painful, tender, 
ulcerated, etc.)?  If so, to what extent 
do the scars cause functional impairment 
in the knee?

For each of the symptoms identified 
above, the examiner should comment on the 
severity of the symptoms and their 
effects on the veteran's ability to 
function in routine activities involved 
in his day-to-day living experiences, at 
his job, during prolonged physical 
activity of any sort, and during flare-
ups.  To the extent feasible, functional 
loss should be expressed in terms of 
additional degrees of limited motion or 
favorable or unfavorable ankylosis.

All necessary tests to make these 
determinations must be completed, 
including range of motion studies, 
measured in degrees, and ligamentous 
testing, and the findings reported in 
detail.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
and should, if necessary, cite to 
specific evidence in the record.

In the event it is not possible for the 
physician who examined the veteran in 
October 1998 to submit an addendum to the 
report of his evaluation, then the RO 
should have the veteran undergo another 
VA orthopedic examination to obtain 
opinions concerning the questions posed 
above.

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

3.  After completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
claims for higher ratings in light of all 
additional evidence received, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  Unless an increased rating(s) is 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
evidence and arguments in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claim and to insure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









